                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

  UNITED STATES OF AMERICA                             )
                                                       ) Case No. 1:16-cr-0124-CLC-CHS-09
  v.                                                   )
                                                       )
  CHRISTIE HENDERSON                                   )

                                 MEMORANDUM AND ORDER

         CHRISTIE HENDERSON, (“Defendant”) appeared for a hearing on February 16, 2021,
  in accordance with Rules 5 and 32.1 of the Federal Rules of Criminal Procedure on the Petition
  for a Warrant for an Offender Under Supervision (“Petition”) in the above matter.

        Defendant was placed under oath and informed of her constitutional rights. Attorney
  Amanda Dunn was present as retained counsel on behalf of Defendant. It was determined that
  Defendant had been provided with and reviewed with counsel a copy of the Petition.

         The Government moved that Defendant be detained without bail pending her revocation
  hearing before U.S. District Judge Curtis L. Collier. Defendant waived her right to a preliminary
  hearing, but requested an in-person detention hearing and time to prepare for said hearing.
  Defendant was temporarily detained until her detention hearing, which was scheduled to take place
  on February 24, 2021 [Doc. 590 & Doc. 592].

                                      Detention Hearing Proof

          Prior to giving testimony, all witnesses were properly sworn. Attorney Amanda Dunn was
  present as retained counsel for Defendant. Defendant called Gwendolyn Chandler and Ladarius
  Peck as witnesses to testify on her behalf and also proffered various evidence. The Government
  called U.S. Probation Officer Kevin Matherly as witness to testify as to the factual allegations set
  forth in the Petition and related matters. During the detention hearing both parties presented their
  respective evidence, proffers, and arguments, which were fully considered by the Court. The Court
  makes the following findings:
                                                Findings

          (1)     Based upon the Petition and waiver of preliminary hearing, the Court finds there is
  probable cause to believe Defendant has committed violations of her condition of supervised
  release as alleged in the Petition.

          (2)     Also as addressed in detail during the extensive detention hearing, and pursuant to
  Fed. R. Crim. P. 32.1(a)(6), the Court further finds Defendant has not carried her burden to
  establish by clear and convincing evidence that she will not pose a danger to any other person or
  to the community if released. The Court reaches this conclusion based on the Defendant’s past
  (although minimal) criminal history and conduct and evidence supporting her involvement in a




Case 1:16-cr-00124-CLC-CHS Document 596 Filed 02/26/21 Page 1 of 2 PageID #: 8996
  violent robbery. There is evidence that Defendant was in an abusive relationship with the man
  who allegedly committed the especially aggravated robbery of a victim with a gun, which very
  well might relate to her motivation for participating in the crime. However, there is also strong
  evidence of Defendant’s contribution to the robbery and of her, at least, initial failure to be truthful
  with the police about her involvement and knowledge of same, leading to the criminal charges
  now pending against her in state court. The thrust of Defendant’s argument is that since she was
  in an abusive relationship at the time of the alleged violations/crimes, and that relationship has
  now ended and she has more stable living and employment opportunities, she is not a danger. Even
  considering this argument and evidence, Defendant cannot carry her burden of proof as addressed
  in more detail during the extensive hearing. As noted, the government has strong evidence that,
  while she was on supervised release for her involvement in a heroin conspiracy, Defendant
  engaged in the above noted crimes and was not forthcoming with the police about same. The Court
  does not find that there are conditions of release that could be fashioned to assure the safety of the
  community under these circumstances. Therefore, bond is denied.

         Accordingly, it is ORDERED that:

         (1) Defendant shall appear for a revocation hearing before U.S. District Judge Collier.

         (2) The Government’s motion that Defendant be DETAINED WITHOUT BAIL pending
         her revocation hearing before Judge Collier is GRANTED.

         (3) The U.S. Marshal shall transport Defendant to an in-person revocation
         hearing set before District Judge Collier at 2:00 p.m. on Wednesday, April 14,
         2021.

         SO ORDERED.

         ENTER.                                  s/fâátÇ ^A _xx
                                                 SUSAN K. LEE
                                                 UNITED STATES MAGISTRATE JUDGE




                                                     2

Case 1:16-cr-00124-CLC-CHS Document 596 Filed 02/26/21 Page 2 of 2 PageID #: 8997
